 INDUSTRIAL ENGINEERING CO.77Industrial Engineering Co., Inc.andLocal Union No.101, United Brotherhood of Carpenters and Join-ers of America,AFL-CIO. Case 5-CA-3894October 4, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn March 15, 1968, Trial Examiner Owsley Voseissued his Decision in the above-entitled proceeding,finding that Respondent had not engaged in certainunfair labor practices and recommending that thecomplaint be dismissed in its entirety, as set forth inthe attached Trial Examiner's Decision. Thereafter,theGeneral Counsel, the Charging Party, and theRespondent filed exceptions to the Trial Examiner'sDecision and supporting briefs, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.IWe do not adopt the Trial Examiner's comments and argumentbased on Section 8(e) and the policy considerations underlying thatsectionIt is sufficientmerely to point out that subcontractingprovisions are common in the building and construction industry, andare specifically made lawful by virtue of Section 8(e) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOWSLEY VOSE, Trial Examiner This case, heard at Balti-more, Maryland, on December 18 and 19, 1967, pursuant to acharge filed on the preceding September 12 and a complaintissued on October 25, presents the question whether under allthe circumstances of this case, including particularly an InterimAgreement which the Respondent entered into with theCharging Party (hereinafter called the Union) on March 5,1967, the Respondent violated Section 8(a)(5) and (1) of theNational Labor Relations Act, as amended, by refusing to signthe contract subsequently negotiated between the Union andthe Baltimore Builders Chapter of the Associated GeneralContractors of America, Inc. (hereinafter called the A.GQ.Upon the entire record in the case,` my consideration ofthe briefs filed by the General Counsel and the Respondent,and from my observation of the witnesses, I make thefollowingFINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Maryland corporation having its princi-pal office in Baltimore, Maryland, is a general contractor in thebuilding and construction industry. During the year precedingthe issuance of the complaint the Respondent purchased fromout-of-State sources and had shipped to various building sitesinMaryland more than $50,000 worth of building materialsUpon these facts, I find, as the Respondent admits, that it isengaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union, Local Union No. 101, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The History ofthe Respondent'sRelations With the UnionThe Respondent was incorporated in 1950. Its president,Walter Davis,had been a member of the Union from 1941 upuntil the time the business was incorporated,and before thatwas a member of locals of the Carpenters in Richmond andPetersburg,Virginia. From the inceptionof theRespondent'sbusiness it has been its policy to employ union memberswhenever they are available.During all the years that theRespondent has been in business,ithas either had writtencontracts with the Union covoring its journeymen carpentersand apprentices, or has strictly followed the terms of thecollective-bargaining contract negotiated by the Union and theA.G.C.The Respondent started out with small-scale operations butits business has grown and it now acts as general contractor onconstruction jobs that range in cost from$50,000 to$1,300,000. The latter figure is the contract figure on thelargest job handled by the Respondent. According to PresidentDavis, with the Respondent's operations within this range, it isamong the smaller of the middle-sized general contractorsNinety percent of the Respondent's competitors in bidding oncontracts within this range,so Davis testified,are nonunion,i.e., they may or may not have union employees on their ownpayroll and they use nonunion subcontractors in whole or inpart.As a result the Respondent has found it necessary inselecting subcontractors to chose the qualified subcontractorIBoth the Respondent and the General Counsel have filedmotions to correct the transcript of record in this case. Noopposition having been filed thereto and the corrections appearingproper, bothmotions to correct transcriptare herebygranted173 NLRB No. 18 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubmitting the lowest bid. Frequently it turns out that suchsubcontractors are nonunionIn 1955 the Union took the lead in a movement sponsoredby an employer's association and various building trades localsto unionize the building and construction industry in theBaltimore area. In an effort to achieve this goal, the Unionasked the Respondent, among others to use union subcontrac-tors 2 exclusively, and assured the Respondent that it and otherbuilding trades locals would see to it that the Respondent didnot suffer from nonunion competition The Respondentagreed to go along with this arrangement. However, aftersubmitting bids figured on using union subcontractors theRespondent found itself receiving very few contract awards InFebruary 1956 the Respondent complained to the employersassociation that the local unions were not living up to theirpart of the arrangement, asserting that members of the Unionand other building trades locals were working for nonunioncontractors with whom he was in competition Notwithstand-ing this, the Respondent continued to use union subcontrac-tors exclusively until some time in 1957. As a result ofadhering to this policy, the Respondent lost money in thelatter part of 1955 and all of 1956 and 1957. In 1957 theRespondent returned to its former policy of awarding subcon-tracts to the lowest reliable bidder, regardless of whether thesubcontractor was a union subcontractor or not From 1957on the Respondent has continued to operate under this policy.However, for its own operations the Respondent has continuedto employ union members exclusivelyEarly in 1964, the A.G C. and the Baltimore Building andConstruction Trades Council (hereinafter called the Council)reached an accord on a 3-year trade agreement which becameeffective on April 1, 1964. Thereafter, the Respondent and theUnion signed an agreement embodying the terms agreed uponin the A.G.C.-Council negotiations. This agreement was for a3-year term and was to expire on March 31, 1967 Thisagreement, like its predecessors to which the Respondent was aparty, did not contain any clause relating to subcontracting.All these contracts covered only wages, health and welfare andother fringe benefits, and the year-to-year changes made inthese contracts had affected only wages and fringe benefits,according to Davis, the Respondent's president.In the late fall of 1964 the Union and other building tradeslocalsworked out in conjunction with the Council, a supple-mental agreement with the A.G.C. and various participatingspecialty trade associationswhereby the employer tradeassociations, and also certain individual employers not mem-bers of any association, agreed to use only union subcontrac-tors at certain jobsites which were listed in an appendix to theagreement. This agreement is referred to as the PinpointingAgreement. The Respondent was never asked to sign thisagreement.However, PresidentDavis,was aware of theexistence of the agreement and its purpose, to extend the useof union subcontractors.In June of 1966 the A.G.C. and the Council, which wasacting on behalf of itself and its affiliated local unions,including the Union, were negotiating for a 3-year contractwhich Was to supercede the Pinpointing Agreement and wasfurther to extend the obligation of general contractors to useunion subcontractors for work to be done at the jobsites. Thisagreement provided, during the first year of its term, for theuse of union subcontractors exclusively on all jobs on whichthe contract bid was in excess of $1,500,000, and during theremainder of the contract term for the use of union subcon-tractors exclusively on all jobs regardless of the dollar value ofthe contract, with the exception of schools and churches as towhich the $1,500,000 figure was retained. This agreement wassigned by the A G C. and the Council on July 6, 1966, and, asstated above, was to run for 3 years and purported to bind notonly the Council but also its affiliated local unions, of whichtheUnion was one. Like its predecessor, the PinpointingAgreement, the agreement of July 6, 1966, was devotedentirely to the subcontracting of work to be performed at thejobsites and related matters.While negotiations for the subcontracting agreement of July6, 1966, were under way late in June, Guido Iozzi, thepresident of the Council, asked Davis, the president of theRespondent, to sign the agreement. Davis refused. On July26, 1966, the Council picketed two of the Respondent's jobs,one at Friendship Airport and the other at the KeystoneElectric Co , Inc.The next day the Respondent filed a charge with the Boardalleging that the Council's action violated Section 8(b)(4)(i)and (n)(B) of the Act A complaint was issued by the GeneralCounsel in Case 5-CC-368 and eventually the Councilconsented to the issuance of a Board order and a United StatesCourt of Appeals enforcing decree prohibiting violations ofSection 8(b)(4)(i)(B) of the Act.The latter part of August 1966, Posey, a business agent oftheUnion, also asked Davis to sign the July 6, 1966,subcontracting agreement. Posey pointed out that lozzi, thepresidentof the Council, was a nice fellow and, aftermentioning that the Union was affiliated with the Council,urged the Respondent to "go along and sign." Davis refused,saying as follows, as he testifiedItoldhim that I couldn't operate under the all unionsubcontractor and I explained it to him, that I had triedonce before and it had almost taken me broke and I waslucky to survive it It would just put me out of business if Itried to do so.Posey asked Davis two or three times thereafter to sign theCouncil subcontracting agreement, but Davis refused, declaringon one occasion that he "had continuously been gettingpressure from the Trades Council from here and in Washingtonto sign this subcontractor's agreement but that [he] could nothave survived under this "B. Events Involved in This CaseDuring the week of February 20, 1967, Business AgentPosey approached President Davis at the construction site oftheCherry Hill School on which the Respondent was thegeneral contractor. Posey states that the A.G.C., the Council,and the Union were engaged in negotiations for a renewal oftheir collective bargaining contract but that agreement had notyet been reached. As stated above, at this time the Respondentand the Union were parties to the 1964 trade agreement,which was due to expire March 31, 1967. At the time of thisconversation in the latter part of February, Posey demandedthatDavis send him a letter agreeing to pay the wage andfringe benefits ultimately agreed upon by the Union and the2 This term is used throughout this decision to refer tocontractors whose employees are represented for collective bargain-ing purposesby the Union INDUSTRIAL ENGINEERING CO.79A.G.C. retroactive to the expiration of the preceding contract.The Union then mailed to the Respondent a proposed InterimAgreement together with a form covering letter which statedthat union members would go out on strike on April 1, 1967,if agreement were not reached on a new 3-year contract withtheA G.C., and that employers could protect themselvesagainst a strike by signing the Interim Agreement. The InterimAgreement provided, among other things, that the employerwould "sign and adopt the collective bargaining agreementeventually consummated by the Union and the A.G.C." andthat the wages and fringe benefits therein provided would bepaid by the employer "retroactively to April 1, 1967.s3 Poseyspcke to Davis several times in the last part of February andthe early part of March about signing the Interim AgreementOn the last occasion Davis asked why he had to sign anagreement since in the past he had always signed the sameagreement as was signed between the A G.C. and the Union orpaid the benefits provided therein retroactive to the effectivedate without signing an agreement. Posey said that this timeMr. Johns, the president of the Union, had decided that allcontractors would have to sign an interim agreement and thatany contractor which did not sign the agreement would haveits jobs picketed. This time Davis signed the Interim Agree-mentNo agreement was reached between the A.G.C and theUnion by April 1, and the Union picketed the jobs ofemployers who had not signed the Interim Agreement. TheRespondent's jobs were not picketed at this time.On April 19, 1967, the A.G.C., the Council and the Unionsignedanew 3-year trade agreement which was maderetroactive to April 1, 1967. Included in the contract wasArticle XVII, which covers "Contracting and Sub-contracting."In this article, in words almost identical with those containedin the July 6, 1966 subcontracting agreement between theA G.C., the Council, and its affiliated local unions, the partiesadopted the subcontracting provisions of the July 6, 1966,agreement, except that for the period commencing on July 1,1967, the applicability of the subcontracting provision waslimited to jobs on which the general contractors' contractfigureexceeded $500,000. (In the July 6, 1966, A.G C -Council agreement the subcontracting provisions for thisperiod applied to all jobs "without regard to the dollar amountof the contract ") In Article XVII, general contractors whosecontracts were in excess of the dollar limitations stated abovebound themselves "with respect to work to be done at all sitesof construction"not to sublet, assign or contract out any work which is ofthe type normally performed under the jurisdiction of thevarious local trades unions which at the date of thesubletting, assigning or contracting out of the work areaffiliated with. the Council, to any person, firm corpora-tion, contractor, employer or association which does nothave in effect a signed collective bargaining agreement witha local trade union affiliated with said Council whichrepresents the employees engaged in the performance ofsuch work.On July 26, 1967, the A.G.C. and the Council entered intoan Amendment Agreement which revised Articles III and IV ofthe July 6, 1966, A.G.C -Council agreement to bring them intoconformity with the corresponding articles of the 3-year tradeagreement entered into by the A G.C and the Council on April19, 1967. This agreement named the employer-members of theA.G C who were covered by the agreement and recited thatthe Council was acting "on behalf of itself and its affiliatedlocal unions."InApril, after the execution of the new 3-year tradeagreement between the A G.C., the Council, and the Union,theUnion sent the Respondent a copy thereof naming theRespondent as a party of the agreement, and requested thatthe Respondent sign it. Later in April, Business Agent Poseyinquired of President Davis if he had received a copy of theagreement. Davis replied that he had, and to quote Davis,.. I said that there were things in there that I have beenfighting all these years and I just can't live with and I justcan't sign .. .On September 6, 1967, Benjamin Catterton, the presidentof the Union, called President Davis and asked him to sign thenew 3-year trade agreement Davis refused, saying that hecould not accept the subcontracting clause, but offered to callCatterton back on the following Friday, September 8, afterconsulting with his son, an official of the Respondent, and alsohis attorney. Davis called Catterton back on Friday and told3 Thisfull text of the InterimAgreementis as followsINTERIM A GREEMENTTHIS AGREEMENTismade and entered into by andbetweenhereinafter referred to as the Contractor,and Local Union No 101of the United Brotherhood of Carpenters and Joiners of America,AFL-CIO, hereinafterreferred to as the Union.WHEREAS,thecollectivebargaining agreement that existsbetween the Union and The Baltimore Builders Chapter Of TheAssociatedGeneral ContractorsOf America,Inc., hereinafter re-ferred to as the A G.C., will terminate on March 31,1967, andWHEREAS,theUnionand the A.G.C. are negotiating in aneffort toreach an agreement on a new collective bargainingagreement but no agreement has yet been reached, andWHEREAS, thecollectivebargaining agreement between theUnion andthe A G.C traditionally sets an area pattern for thosephases of the construction industry in which the Contractor andUnion are engaged, andWHEREAS, inthe past, the Contractor has accepted and adoptedthe collective bargaining agreement negotiated betweenthe A G C.,and the Union as the collective bargaining agreement between theContractor and the Union.THEREFORE,in the light of the foregoing and in considerationof the Union continuing to furnish qualified journeymen andapprentices to the Contractor and not taking strike action againstthe Contractornotwithstanding any strike action the Union may takeagainst theA G C., the partiesagree as followsIThe Contractoragrees to pay the existing scale of wagesand existing fringe benefits, and observe all other terms andconditions in the collective bargaining agreement in effectbetween theContractor and the Union at the present time, untilthe consummation of a new agreement between the Union andthe A G C2Upon theconsummation of said new agreement betweenthe Union and the A G.C, the Contractor agrees topay the scaleofwages, fringe benefits and observe all other conditions ofemployment established in said new agreement for the durationof that agreement Said wages, fringe benefits and otherconditions of employmentprovided in said new agreement shallbe paid and provided by the Contractor retroactively to April 1,1967, that is, the increaseof the newscale of wages and fringebenefits overthe old scale shall be paidby the Contractor to hisemployeesfor the work performedin said interim period so thatallwork performedon and afterApril 1, 1967, shall beeventually paid for atthe new scale of wages and fringe benefitsThe same shall be true of all otherconditionsof employmentwhich are capable ofbeing applied retroactively.3.The Contractorwill sign and adopt the collective bargain-ing agreement eventually consummated by the Union and theA.G C. when theUnion presentsit to the Contractorfor signing 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim that he had consulted his attorney and that he could notsign the agreement because ofArticle XVII, the subcontractingprovision.On the followingMonday the Union commenced picketingat least oneof theRespondent's jobs.C. The Contentions of the Parties,ConclusionsThe General Counsel urges that since the Respondent signedthe Intenm Agreement, it was obliged, by virtue of theundertakings therein contained, to sign the agreement whichwas reached by the A G.C. and the Union on April 19, 1967.Its refusal to do so, the General Counsel contends, constitute arefusal to bargain collectively in good faith with the Union, inviolation of Section 8(a)(5) and (1) of the Act. The GeneralCounsel relies mainly on that portion of Section 8(d) of theAct which, in defining the scope of the duty to bargaincollectively in good faith, includes as one of the obligations ofthe parties "the execution of a written contract incorporatingany agreement reached if requested by either party." Whilerecognizing that other forums have jurisdiction to pass uponthe scope and extent of the contractual obligations flowingfrom the Respondent's execution of the Interim Agreement,the General Counsel contends that the Respondent's conductisof such a character as to warrant the Board in assertingjurisdiction and issuing a remedial order requiring the Respon-dent to sign and honor the agreement reached by the Unionand the A.G.C. on April 19, 1967.The Respondent, by its president, asserts its willingness tosign the 1967 A.G.C.-Union trade agreement, if only ArticleXVII, the subcontracting clause, is eliminated, and argues thatconstruing the Interim Agreement as a whole it is a reasonableconclusion, that the parties thereto did not contemplateincluding a provision binding the Respondent to use unionsubcontractors exclusively In support of this argument theRespondent cites the fact that the first two clauses of theInterim Agreement involve primarily "wages and fringe bene-fits"which affect the compensation of the Respondent'scarpenters and apprentices-paragraph 1 obliging the Respon-dent to continue the existing scale of wages and fringe benefitspending the execution of the new agreement, and paragraph 2binding the Respondent to pay the wages, fringe and otherbenefits agreed upon in the new agreement "retroactively toApril 1, 1967," the expiration date of the 1964-1967agreement. The Respondent also notes the fact that the first,third, and fourth "Whereas" clauses refer to the past practiceof the parties in adopting A.G.C.-Union trade agreements andto the "traditional" role of A.G.C.-Union agreements in settingan area pattern. The Respondent argues from this that theparties contemplated the negotiation of an agreement betweenthe A.G.C. and the Union "of the same nature and quality asthe agreements negotiated between them in the past andadopted in the past" by the RespondentThe Respondent also contends, in view of the backgroundof its relations with the Union and its repeated refusals ofrequests to assume subcontracting obligations of the kind4 During one or the other of these conversations with Catterton,Davis brought up the matter of the failure of his carpenters andapprentices to sign dues checkoff authorizations,as required by theagreement,as a consequenceof whichhe was unable to check off theunion dues of one cent per hour worked,in accordance withArticle XXof the contract.provided in Article XVII, that to find that the Respondent'srefusal to sign the 1967 trade agreement constitutes a refusalto bargain collectively in good faith would be "a subversion ofthe collective bargaining process and a disregard of the realpurposes of Section 8(a)(5) "The Respondent makes the further argument that under theordinary principles of contract law the Interim Agreement isnot enforceable against it because of its mistake of fact-thefact that a subcontracting clause was or would be a subject ofdiscussion in the 1967 negotiations-which, if known to theRespondent, would have vitally affected its decision to enterinto the Interim Agreement. In view of the Respondent'srepeated refusals of requests to sign subcontracting clauses likethat contained in Article XVII, so the argument goes, theUnion must have been aware of the Respondent's mistake offact, and in these circumstances the Union's nondisclosure isnot privileged, and renders the Interim Agreement voidable Insupport of this argument the Respondent citesRestatement ofthe Law, Contracts,American Law Institute, Sections 472(b)and (e), 476(1), 479, and 505 sConsideration of the foregoing contentions requires a briefsummary of certain undisputed background facts The Respon-dent has bargained collectively with the Union as the statutorybargaining representative of its carpenters and apprenticessince the early 1950's. Throughout the years the Respondenthas either had contracts with the Union covering its carpentersand apprentices or has strictly adhered to the terms of thecontracts negotiated between the A.G.C and the Union TheRespondent has made payments covering its carpenters andapprentices into the Union's Health and Welfare Fund since itsinception in 1956. In 1955, the Respondent, at the request ofthe Union, adopted the policy of using union subcontractorsexclusively and continued this policy well into 1957. However,the Respondent found itself losing so much money as a resultof following this policy that it abandoned the policy in 1957There is no suggestion in this record that the Respondent in itsmany years of dealing with the Union has not conducted itslabor relations strictly in accordance with the mandate of thestatuteUp until the signing of the Interim Agreement, none of thetrade agreements negotiated between the Union and theA.G.C. had contained any provision regarding subcontractingIn late 1964 the Union and other locals affiliated with theCouncil requested contractors to sign a side agreement calledthe Pinpointing Agreement, in which they agreed to limitsubcontracting on certain jobs to union subcontractors. InJune and July 1966, the Council, acting on behalf of itself andthe Union, among others, requested contractors to sign a newsupplemental agreement further limiting subcontracting. Whilemany general contractors signed, the Respondent refused. Latein July the Council picketed two construction sites on whichtheRespondentwas the general contractorOn severaloccasions in August 1966 Business Agent Posey of the Unionurged Davis, the Respondent's president, to sign the July 6,1966, subcontracting agreement but Davis refused, saying thatitwould put him out of business.Thiswas the situation whenBusinessAgent Posey ap-proached President Davis in late February or early March 19675 The Respondent also makes other technical arguments based uponthe natureof the Union'sdemand for bargaining and the allegedinclusion in the appropriate unit of supervisors.In view of myultimateconclusion herein it is unnecessary for me to reach these contentions. INDUSTRIAL ENGINEERING CO.and threatened to picket the Respondent's jobs unless Davissigned the Interim Agreement. Posey said nothing about asubcontracting clause being under discussion in the negotia-tions.The subcontracting provisions of the July 6, 1966,agreement between the Council and the employer signatoriesthereto were then in effect and still had more than 2 years torun As indicated above subcontracting clauses had never beenincluded in past 3-year trade agreements between the A.G.C.and the Union, which the Respondent had signed or adoptedin the past.The basic question before me in whether in these circum-stances the Board should step in and require the Respondentto agree to a contract provision obliging it to limit itssubcontracting to union subcontractors, and thereafter policethe Respondent's compliance with this provision. For this iswhat the General Counsel asks in this case-that the Respon-dent "sign and honor the collective-bargaining agreementnegotiated between the A G.C. and the Union covering theperiod from April 1, 1967, through March 31, 1970."In my opinion, the Board should stay its hand in this case.While the General Counsel regards that portion of Section 8(d)of the Act requiring the "execution of a written contractincorporating any agreement reached" as compelling a findingof a refusal to bargain in this case, I do not regard it asnecessarily being applicable to the instant situation. For thisprovision in my opinion contemplates a consciously arrived atunderstanding and a refusal thereafter to reduce it to writing.That plainly is not the situation here. President Davisobviously had no idea that the A.G.C. and the Union, contraryto past practice, would seek to incorporate in the regular3-year trade agreement the subcontracting provisions whichwere already in effect by virtue of the July 6, 1966,supplemental agreementWhile Davis may not have exercisedthebest judgment in signing an agreement which wassusceptible of being construed as a wide-open commitment iosignwhatever agreement was reached between the Union andtheA G.C., there can be no doubt that Davis in signing theInterim Agreement did not contemplate agreeing to limitingsubcontracting to union subcontractors. The Union knew thatDavis had repeatedly refused to agree to such a subcontractingprovision previously, and had refused even when faced withthe threat of picketing of the Respondent's jobs by theCouncil, a threat which the Council actually carried out. ThustheUnion had amply basis for anticipating that Davis wouldnot have signed the Interim Agreement if the possibility ofincluding a subcontracting clause in the final agreement hadbeen broached at the time the Interim Agreement was signedPlainly there was no meeting of the minds between theUnion and the Respondent on the subcontracting issue at thetime the Interim Agreement was signed. The Union's effort touse the Interim Agreement which Davis had unwittingly signedas the means of obtaining the one provision which the Unionknew the Respondent had steadfastly refused to grant to it incollective bargaining in the past hardly reflects the good faith81which the Act requires of parties to the collective bargainingprocess It should be noted that we are not concerned herewith a recalcitrant employer who is acting in bad faith but onewho through the years has bargained in good faith with theUnion as the exclusive representative of its carpenters andapprentices, andwhich stands ready today to fulfill thecommitment which it thought it was making when it signedthe Interim Agreement, that is by signing the A.G.C -Unionagreement, omitting only Article XVII, the provision limitingsubcontracting to union subcontractors.The Respondent points out, and I think it is worthy ofnote, that a subcontracting provision such as is contained inArticleXVII is inconsistent with the scheme of the Act as awhole and would be illegal under Section 8(e) of the Act inany business or industry other than the construction industryand the apparel and clothing industry. Such provisions arelawful in collective bargaining agreements in these industriesonly by virtue of special exceptions written into Section 8(e)of the Act. The fact that the only provision involved herein isone which cannot be reconciled with the basic policy of theAct of assuring to employees a free choice of representatives,inmy opinion, merits consideration in deciding whether theBoard should make available its processes to enable the Uniontoobtainand enforce contract provision which it hadtheretofore been unable to secure through genuine face-to-facegood-faith collective bargaining.Ihave considered the numerous decisions of the Board andthe Courts which have been cited to me by the parties, but Ifind none of them controlling on the unusual facts of this case.As indicated above, other tribunals are available in which theUnion can obtain a legal determination of the extent of theRespondent's obligations under the Interim Agreement Underallthe circumstances I conclude that the Board should notpermit its processes to be utilized by the Union to enable it tosaddle the Respondent with a contract provision limiting itschoice of subcontractors in a way which the Respondentsincerely believes will put it out of business. To do so, in myopinion, would subvert rather than effectuate the policies oftheAct. CompareJ & H Food, Inc.,139 NLRB 1398, andIndiana Limestone Company, Inc.,136 NLRB 697, which arecitedwith approval inRetailClerksUnion No. 1550 v.N.L R.B.,330 F.2d 210 (C.A.D.C.), cert. denied 379 U.S. 828.See alsoGenesco, Inc. v. Joint Council 13, United ShoeWorkers of America, AFL-CIO,341 F.2d 482,488-489 (C.A.2)Accordingly,my Recommended Order will direct thedismissal of the complaint in its entirety.Upon the foregoing findings and conclusions and the entirerecord, and pursuant to Section 10(c) of the Act, there ishereby issued the followingRECOMMENDED ORDERThe complaint herein is hereby dismissed in its entirety